Citation Nr: 0502715	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee patellofemoral syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
from March 1983 to December 1994; he also has eight years, 
five months, and 17 days of prior active service.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

The Board additionally notes that in a May 2002 statement, as 
well as on an October 2002 VA Form 9 substantive appeal form, 
the veteran appears to raise a new claim for entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
This matter is referred to the RO for all appropriate action.  
See 38 C.F.R. § 20.200 (2003).


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
required for full compliance with the notice and duty to 
assist provisions contained in this law.  The Board 
recognizes that after the veteran filed his claims for 
entitlement to increased evaluations for the disabilities on 
appeal in April 2001, the RO did send him an initial 
communication generally addressing the VCAA in May 2001 to 
the veteran.  This letter, however, although listing the 
issues and referring to "service-connected compensation 
benefits", did not address the information or evidence 
needed to support the claims for increased evaluations but 
rather informed the veteran of what the evidence must show to 
establish service connection for a disability.  Moreover, the 
remaining documentation contained in the claims file after 
this communication does not indicate that the RO further 
contemplated or applied the VCAA in connection with evolving 
legal precedent such as Quartuccio v Principi, 16 Vet. App. 
183, 187 (2002).  Therefore, because it appears that the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

At his hearing before the Board, the veteran reported that he 
has received treatment from Dr. R. and Dr. P. at Fort Knox 
Army Hospital for his service-connected disabilities.  These 
treatment reports are not of record, and should be obtained 
for this appeal if possible.  Moreover, the veteran's record 
of VA treatment, as contained in the claims file, is only 
dated into January 2004; his more recent treatment reports, 
if any, should also be obtained for this appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The record also indicates that the veteran last underwent VA 
medical examination in June 2002, over two and a half years 
ago.  In that time frame, VA's regulatory criteria for rating 
spine disabilities were revised, twice.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002), effective September 23, 
2002, [codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)]; see also 68 Fed. Reg. 51,454-51,458 
(August 27, 2003), effective September 26, 2003, codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2003).  The veteran has also indicated that his service-
connected disabilities have worsened since his last VA 
examination.  Accordingly, the Board finds that the RO should 
afford the veteran updated VA examination for his service-
connected low back, right knee, and heart disabilities.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, this matter is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for the claims on appeal, 
consistent with all governing legal 
authority.  

This action must include written notice 
from the RO to the veteran and his 
representative of: 
- the provisions of the VCAA and the laws 
applicable to the claims; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claims;  
- the type of evidence required for each 
element of the claims;
- the evidence already of record in 
support of the claims;
- the evidence not yet of record, but 
required to substantiate the claims; and
- a request to the veteran to provide the 
RO with all relevant evidence and 
argument he has to support his claims.

The RO should then afford the veteran and 
his representative an appropriate period 
of time to respond to such notice, as 
well as to respond to any additional 
evidentiary development undertaken by the 
RO.  

2.  The RO should contact the veteran to 
obtain the names and addresses for all 
medical care providers (described as Dr. 
R. and Dr. P.) at Fort Knox Army Hospital 
who treated him for low back, knee, and 
heart problems since April 2000.  After 
securing any necessary release(s), the RO 
should obtain these records.

3.  The RO should also obtain the 
veteran's record of VA treatment for his 
low back, knee, and heart problems as 
dated from January 2004 to the present.

4.  After the development requested in 
paragraphs one through three is complete, 
the RO should schedule the veteran for 
updated VA medical examination in order 
to evaluate the current severity of his 
service-connected disabilities.  The RO 
should forward the claims file to the 
examiner(s) for review in conjunction 
with the examination(s).

a.  The RO should arrange for the 
veteran to undergo VA evaluation to 
assess his low back strain and right 
knee patellofemoral syndrome.  The 
examiner(s) should identify all 
manifestations of these disabilities, 
including all applicable range(s) of 
motion and the extent of any 
additional functional loss or 
limitation due to pain flare-ups, 
incoordination, weakened movement, 
and excess fatigability on use.  

Additionally, with respect to the low 
back strain, the examiner(s) should 
describe all orthopedic and 
neurological manifestations, if any, 
of this disability.  The examiner(s) 
should further note whether the 
veteran has experienced any 
incapacitating episodes of 
intervertebral disc syndrome over the 
past 12 months, and if so, the 
examiner should record the total 
duration of such episodes during this 
time period.  (An incapacitating 
episode is defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.)    

b.  The RO should also arrange for 
the veteran to undergo VA evaluation 
to assess his atrial fibrillation.  
The examiner should specifically 
address whether congestive heart 
failure is a symptom of this 
disability.  If so, then the examiner 
should further state whether it is 
chronic or acute.  If the condition 
is acute, then the examiner should 
report the number of acute episodes 
occurring in the last year.  

The examiner(s) should set forth a 
complete rationale for all opinions 
expressed and conclusions reached in the 
examination report(s).

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, then the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and the 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
RO should then afford an appropriate 
period of time for the veteran and his 
representative to respond to the SSOC.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on matters remanded 
by the Board.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


